THE THIRTEENTH COURT OF APPEALS

                                   13-22-00344-CV


                        John Eric Pena and Cristina F. Pena
                                           v.
 Edinburg Consolidated Independent School District, Hidalgo County, City of Edinburg,
   South Texas Independent School District, Hidalgo County Drainage District #01,
           Hidalgo County Irrigation District #01, and South Texas College


                                  On Appeal from the
                     332nd District Court of Hidalgo County, Texas
                         Trial Court Cause No. T-0239-15-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

September 15, 2022